 




                                                            IT IS ORDERED
                                                            Date Entered on Docket: November 8, 2018




                                                            ________________________________
                                                            The Honorable David T. Thuma
                                                            United States Bankruptcy Judge
______________________________________________________________________
                                  UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF NEW MEXICO

In re:

JOSEPH LEONARD MESTAS                                         Case No. 7-18-12272-TA
aka Joseph L. Mestas
aka Joseph Mestas
LORRAINE JEANNETTE MARTINEZ-MESTAS
aka Lorraine J. Martinez-Mestas
aka Lorraine J. Mestas
aka Lorraine Martinez-Mestas
aka Lorraine Martinez
aka Lorraine Jeannette Martinez
aka Lorraine Mestas
aka Lorraine Jeannette Mestas
aka Lorraine J. Martinez

                               Debtors.

     DEFAULT ORDER GRANTING CITIMORTGAGE, INC. RELIEF FROM AUTOMATIC
    STAY AND ABANDONMENT OF PROPERTY TO CITIMORTGAGE, INC. LOCATED AT
               72 SPORTSMAN DRIVE LOS LUNAS, NEW MEXICO 87031

         This matter came before the Court on the Motion for Relief from Automatic Stay for the

Abandonment of Property to CitiMortgage, Inc., filed on September 26, 2018, (DOC 13) (the

“Motion”) by CitiMortgage, Inc. (“CitiMortgage”). The Court, having reviewed the record and the

Motion, and being otherwise sufficiently informed, FINDS:



5630-719-FB 6714055.docx mdb
     Case 18-12272-t7            Doc 18   Filed 11/08/18   Entered 11/08/18 14:32:54 Page 1 of 5
 

         (a)      On September 26, 2018, CitiMortgage served the Motion and a notice of the Motion

(the “Notice”) on Donald Provencio, Attorney for Debtors and Yvette J. Gonzales, Trustee (the

“Trustee”) by use of the Court’s case management and electronic filing system for the transmission of

notices, as authorized by Fed.R.Civ.P. 5(b)(3) and NM LBR 9036-1, and on the Debtors, Joseph

Leonard Mestas and Lorraine Jeannette Martinez-Mestas, by United States first class mail, in

accordance with Bankruptcy Rules 7004 and 9014.


         (b)      The Motion relates to the property located at 72 Sportsman Drive Los Lunas, New

Mexico 87031, more fully described as:

                  Lot numbered Ninety-three (93) of Meadow Lake Unit 1, a subdivision
                  in Valencia County, New Mexico, as the same is shown and designated
                  on said plat filed with the Valencia County Clerk on August 17, 1967 in
                  Cabinet C-9, folio 39.

including any improvements, fixtures, and attachments, such as, but not limited to, mobile homes (the

“Property”). If there is a conflict between the legal description and the street address, the legal

description shall control.

         (c)      The Notice provided for an objection deadline of 21 days from the date of service of the

Notice, to which three days was added pursuant to Bankruptcy Rule 9006(f);

         (d)      The Notice was sufficient in form and content;

         (e)      The objection deadline expired on October 22, 2018;

         (f)      As of November 5, 2018, neither the Debtor nor the Trustee, nor any other party in

interest, filed an objection to the Motion;

         (g)      The Motion is well taken and should be granted as provided herein; and

         (h)      By submitting this Order to the Court for entry, the undersigned counsel for

CitiMortgage certifies under penalty of perjury that, on the date this Order was presented Rose L.

Brand & Associates, P.C. searched the data banks of the Department of Defense Manpower Data



5630-719-FB 6714055.docx mdb                       2
     Case 18-12272-t7          Doc 18   Filed 11/08/18     Entered 11/08/18 14:32:54 Page 2 of 5
 

Center (“DMDC”), and found that the DMDC does not possess any information indicating that the

Debtor is currently on active military duty of the United States.

         IT IS THEREFORE ORDERED:

         1.       Pursuant to 11 U.S.C. §362(d), CitiMortgage and any and all holders of liens against the

Property, of any lien priority, are hereby are granted relief from the automatic stay:

                 (a)           To enforce its rights in the Property, including foreclosure of liens and a

foreclosure sale, under the terms of any prepetition notes, mortgages, security agreements, and/or other

agreements to which Debtors are parties, to the extent permitted by applicable non-bankruptcy law,

such as by commencing or proceeding with appropriate action against the Debtors or the Property, or

both, in any court of competent jurisdiction; and

                  (b)          To exercise any other right or remedy available to it under law or equity with

respect to the Property.

         2.       The Trustee is deemed to have abandoned the Property from the estate pursuant to 11

U.S.C. §554 as of the date of entry of this Order, and the Property therefore no longer is property of the

estate. As a result, CitiMortgage need not name the Trustee as a defendant in any state court action it

may pursue to foreclosure liens against the Property and need not notify the Trustee of any sale of the

Property.

         3.       The automatic stay is not modified to permit any act to collect any deficiency or other

obligation as a personal liability of the Debtors, in the event that a discharge order is entered. The

Debtors can be named as a defendants in litigation to obtain judgment or to repossess the Property in

accordance with applicable non-bankruptcy law, pursuant to any discharge order entered.

         4.       This Order does not waive CitiMortgage’s claim against the estate for any deficiency

owed by the Debtors after any foreclosure sale or other disposition of the Property. CitiMortgage may

file a proof of claim this bankruptcy case within thirty (30) days after a foreclosure sale of the

Property, should it claim that Debtors owe any amount after the sale of the Property.
5630-719-FB 6714055.docx mdb                           3
     Case 18-12272-t7              Doc 18    Filed 11/08/18    Entered 11/08/18 14:32:54 Page 3 of 5
 

         5.       This Order shall continue in full force and effect if this case is dismissed or converted to

a case under another chapter of the Bankruptcy Code.

         6.       This order is effective and enforceable upon entry. The 14-day stay requirement of

Fed.R.Bankr.P. 4001(a)(3) is waived.

         7.       CitiMortgage is further granted relief from the stay to engage in loan modification

discussions or negotiations or other settlement discussions with the Debtors and to enter into a loan

modification with the Debtors.


                                        XXX END OF ORDER XXX




5630-719-FB 6714055.docx mdb                        4
     Case 18-12272-t7          Doc 18    Filed 11/08/18     Entered 11/08/18 14:32:54 Page 4 of 5
 


RESPECTFULLY SUBMITTED:

ROSE L. BRAND & ASSOCIATES, P.C.

By: /s/Andrew P. Yarrington
ANDREW YARRINGTON
Attorney for CitiMortgage
7430 Washington NE
Albuquerque, NM 87109
Telephone: (505) 833-3036
Andrew.Yarrington@roselbrand.com



Copied to:

Joseph Leonard Mestas
Lorraine Jeannette Martinez-Mestas
7327 Embarcadera Drive S.W.
Albuquerque, NM 87121

Donald Provencio
Attorney for Debtors
1721 Carlisle Blvd NE
Albuquerque, NM 87110-5621
Telephone: (505) 843-7071
Gail.DPLawfirm@comcast.net

Yvette J. Gonzales
Chapter 7 Trustee
PO Box 1037
Placitas, NM 87043-1037
Telephone: (505) 771-0700




5630-719-FB 6714055.docx mdb                     5
     Case 18-12272-t7          Doc 18   Filed 11/08/18   Entered 11/08/18 14:32:54 Page 5 of 5
